SCHWARTZ, Judge.
In an action for malicious prosecution, the lower court entered summary judgment for the defendant Goldstein, an attorney who had filed a malpractice claim on behalf of a client against the plaintiff-appellant, an osteopathic physician. We do not decide whether such a case can ever be successfully maintained,1 because the record demonstrates conclusively that there was neither a want of probable cause nor malice in Gold-stein’s pursuit of the original proceeding against the appellant. See City of Pensacola v. Owens, 369 So.2d 328 (Fla.1979); Ammerman v. Newman, 384 A.2d 637 (D.C.1978); Carroll v. Kalar, 112 Ariz. 595, 545 P.2d 411 (1976); Spencer v. Burglass, 337 So.2d 596 (La.App.1976), writ denied, 340 So.2d 990 (La.1977); Tool Research and Engineering Corp. v. Henigson, 46 Cal.App.3d 675, 120 Cal.Rptr. 291 (1975).
Affirmed.

. See. e. g., Brody v. Ruby, 267 N.W.2d 902 (Iowa 1978); Berlin v. Nathan, 64 Ill.App.3d 940, 21 Ill.Dec. 682, 381 N.E.2d 1367 (1978).